DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Response to Amendments
Claims 1-14, 18-19, 26-28, and 30 are canceled. Claims 15-17, 20-25, 29, and 31-37 are pending. Because claims 18-19 and 30 are canceled, the 35 USC 112(a) and 112(b) rejections as provided in the 7/14/2021 Final Action are withdrawn.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive, as explained below.
Applicant’s arguments with respect to claim(s) 15 and 17 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Applicant appears to assert that “configured to” (and related terms) must always be interpreted under the narrow meaning, and the broad meaning can never be applied in any situation (remarks at 8-9). This categorical rule is not supported by the case law, including the cases cited by applicant. For example, the Federal Circuit in In re: Giannelli states:
Although the phrase can also mean “‘capable of’ or ‘suitable for,’” id., here the written description makes clear that “adapted to,” as used in the ’261 application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles.
Thus, the Federal Circuit makes clear two things: (1) the board meaning of “configured to” is still available; (2) whether the broad meaning or the narrow meaning applies in a given application depends on the specific facts of that application. 
Likewise, the In re Man Machine case, as quoted by applicant (remarks at 8), shows that which meaning applies is case specific:
We have noted that the phrase “adapted to” generally means “made to,” “designed to,” or “configured to,” though it can also be used more broadly to mean “capable of” or “suitable for.” In re Giannelli, 739 F.3d 1375, 1379 (Fed.Cir.2014) (quoting Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed.Cir.2012) (referencing dictionaries)). Here, “adapted to,” as used in the '614 claims and specification, has the narrower meaning, viz., that the claimed remote control device is made or designed to be held in the human hand and the thumb switch is made or designed for activation by a human thumb.
In short, the cases cited by applicant merely show that although courts have applied the narrow meaning in certain cases, the narrow meaning is not mandatory in all cases, and the broad meaning is still applicable in an application depending on the application’s specific facts.
In claim 15, the broad “mere capability” interpretation is proper in light of the specification. As explained in the 7/14/2021 Final Action (see pg. 4-5), for each of the recited 
Because claim 17 is very similar to claim 15,  it’s also proper to apply the broad “mere capability” interpretation to those three terms in claim 17 for the same reasons above.
As explained in the 7/14/2021 Final Action (see pg. 5), for the term “identifier reader”—which is interpreted under 35 USC 112(f) as a bar code reader, a NFC reader, a RFID reader, a OCR reader, a magnetic strip reader, and equivalents thereof—the specification does not disclose any specific structure of that bar code/NFC/RFID/OCR/magnetic strip reader that makes it configured/adapted/designed to receive information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered. Thus, it’s proper to apply the broad “mere capability” interpretation. Moreover, the MPEP at § 2114.III. states that means-plus-function limitations are met by structures which are equivalent to the corresponding structures recited in the specification. In this case, the prior art discloses such structure (see 7/14/2021 Final Action at para. 53-55; see also art rejection below).
Regarding the phrase “wherein said object extends downwardly from said carrier platform” (recited in claims 29 and 37), the intended-use interpretation is withdrawn and this limitation is addressed in the art rejection below.

Claim Interpretation
As explained in the 1/21/2021 and 7/14/2021 Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 
“object agitator” in claims 15, 24;
“controller” in claims 16-19, 21-23, 25;
“identifier reader” in claim 17;
“liquid agitator” in claim 21;
“pneumatic pressure supply” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
“object agitator” is interpreted as requiring the structure(s) of a rotor (see claim 20), and equivalents thereof;
“controller” is interpreted as requiring the structure(s) of a computer (see pg. 15 line 19-20) or a programmable electronic device, and equivalents thereof;
“identifier reader” is interpreted as requiring the structure(s) of bar code reader, NFC reader, RFID reader, OCR reader, magnetic strip reader (see pg. 6 line 16-21, pg. 15 line 11-12), and equivalents thereof;
“liquid agitator” is interpreted as requiring the structure(s) of a sonicator (see pg. 16 line 8-9), and equivalents thereof;
“pneumatic pressure supply” is interpreted as requiring the structure(s) of air compressor, compressed air vessel (see pg. 14 line 25-27), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Examiner’s Comment
The term “said agitator” (as recited in claim 15 at line 16; claim 17 at pg. 3 line 13) should be changed to “said object agitator” to avoid confusion with “liquid agitator” (as recited in claims 21 and 32) and to create consistency throughout the claims. For example, the claims already recite “said object agitator” elsewhere (see claim 15 at line 14-15; claim 17 at pg. 3 line 11; claim 20; claim 31).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 29 depends on claim 1, but claim 1 is canceled. Thus it’s unclear which claim is claim 29 dependent on, rendering the claim indefinite. For examination purpose, claim 29 is interpreted to depend on independent claim 15. This avoids making claim 29 a duplicate of claim 37, which has identical limitations but is already dependent on independent claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-270 (US PGPUB 20160059270, as cited in 1/21/2021 Action), in view of DAVID (US PGPUB 20130034411, as cited in 6/4/2019 IDS) and as evidenced by “Additive Mfg.” (Andreas Gebhardt & Jan-Steffen Hotter, Additive Mfg. - 3D Printing for Prototyping & Mfg. (Hanser 2016)).
Regarding claim 15, CHEN-270 teaches an apparatus (apparatus 10) for washing residual resin (para. 0027, resin and debris on model are washed away) from the surface of an object produced by 3D printing, which is also called additive manufacturing (see abstract, para. 0001-06, claims 1-13, fig. 1-5; fig. 5 is provided below).

    PNG
    media_image1.png
    907
    574
    media_image1.png
    Greyscale

As a preliminary matter, the preamble is non-limiting because the phrase “useful for washing residual resin from the surface of an object produced by stereolithography” only recites the purpose of intended use of the claimed invention, and the body of claim 15 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). 
Moreover, the preamble of claim 15 recites that the object is made by stereolithography, which is interpreted as a product-by-process limitation that imposes no additional structure on CHEN-270 teaches the object is produced by additive manufacturing (see para. 0004) and stereolithography is a type of additive manufacturing. See Andreas Gebhardt & Jan-Steffen Hotter, Additive Mfg. - 3D Printing for Prototyping & Mfg., 93 & 97 (Hanser 2016), available at https://app.knovel.com/hotlink/toc/ id:kpEGPROF13/additive-manufacturing/additive-manufacturing (hereinafter called “Additive Mfg.”).
CHEN-270’s apparatus (apparatus 10, fig. 1-5; the embodiment of fig. 1-3 is roughly similar to that of fig. 4-5, para. 0032) comprises:
a carrier platform (carrier 100, fig. 1-5, para. 0019) with said object adhered thereto (model 200 fixed to carrier 100, fig. 1-5, para. 0019); 
a wash vessel (case body 1, fig. 1-5, para. 0020);
a reservoir (liquid container 5, fig. 4-5, para. 0032) positioned below said wash vessel (below case body 1, see fig. 4-5); 
a drain line (outlet 12, fig. 1-5, para. 0032-34) connecting said wash vessel to said reservoir (outlet 12 connects case body 1 to liquid container 5, fig. 4-5, para. 0032-34), said drain line (outlet 12) having a valve (valve 3, fig. 1-5, para. 0021) operatively associated with said drain line (valve 3 installed at outlet 12, fig. 1-5, para. 0021); 
a fill line (circulation pipe 81, fig. 4-5, para. 0033) connecting said reservoir to said wash vessel (connecting liquid container 5 to case body 1, fig. 4-5), said fill line having a pump (pump 82, fig. 4-5, para. 0033) operatively associated with said fill line (pipe 81 and pump 82 are connected to each other, fig. 4-5, para. 0033); 

CHEN-270’s wash vessel (case body 1) is structurally fully capable of receiving said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform. For example, CHEN-270 teaches inserting model 200 into receiving space 13 of case body 1 (see fig. 1-5, para. 0022). 
Moreover, the phrase “said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform” is interpreted as intended use, because it’s directed to how the object and the carrier platform are used without imposing any structural limitation on them. Nonetheless, a person having ordinary skill in the art would reasonably expect that, in CHEN-270, the model is produced on the carrier platform at an additive manufacturing apparatus and then transferred to the cleaning apparatus for cleaning. For example, CHEN-270 teaches that the model is subject to cleaning after being manufactured (see para. 0005, the “manufactured” model needs a clean-up) at an additive manufacturing apparatus (see para. 0004, “the 3D printing” constructs an object), and it’s conventional in the additive manufacturing art to produce an object on a carrier platform. See Additive Mfg.at 26-27 (“Before starting production of an AM model, the 3D model first has to be placed on the building platform  . . . To achieve the best use of the machine, several components are built simultaneously on the platform”). Indeed, CHEN-270 teaches that the model is already fixed on the carrier platform before the model is inserted into the cleaning apparatus (fig. 1, abstract, para. 0019, claims 1-13).
CHEN-270’s reservoir (liquid container 5) is structurally fully capable of containing at least sufficient wash liquid to fill said wash vessel (case body 1). For example, liquid container 5 and case body 1 have the same or similar volume (see fig. 4-5) and CHEN-270 already teaches supplying enough cleaning liquid to fill up case body 1 (see fig. 3, para. 0028).
CHEN-270 does not explicitly teach: “an elevator operatively associated with said agitator and configured to lower said carrier platform into said wash vessel, said elevator having an elevator drive operatively associated with said elevator.”
DAVID teaches an apparatus for washing an object (see, e.g., fig. 6-7, abstract, para. 0127-39; fig. 6 is provided below), just like the present application; thus DAVID is analogous. 

    PNG
    media_image2.png
    796
    518
    media_image2.png
    Greyscale

DAVID teaches the apparatus comprising:
a wash vessel (container 100, which can perform washing, para. 0137, fig. 7) configured to receive an object (receiving workpiece 196, see fig. 6-7, para. 0127, 0137); 

an elevator (one or more of the rotary joints 202 of robot 194 that raise and lower workpiece 196, see fig. 6, para. 0127-32) operatively associated with said agitator (the rotary joints work together, see fig. 6, para. 0128-31) and configured to lower the object into said wash vessel (see fig. 6, para. 0132, introducing workpiece 196 into interior 112 of container 100), said elevator having an elevator drive operatively associated with said elevator (because each rotary joint rotates, each has a drive that causes it to rotate).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHEN-270’s apparatus to incorporate a robot (as taught by DAVID), with reasonable expectation of raising and lowering a target object (e.g., model 200), for several reasons. First, CHEN-270 teaches it’s desirable to prevent workers from being exposed to the model’s resin (e.g., para. 0005, 0010, 0027, 0030). By using a robot instead of a worker to raise and lower the target object (e.g., model 200), the worker need not be exposed to the resin; this benefit would’ve motivated a person skilled in the art to incorporate a robot, such as DAVID’s robot 194. Second, it’s well known in the art to use a robot to raise and lower a target object (see DAVID). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); 
Alternatively, it would’ve been obvious to one of ordinary skill in the art to substitute CHEN-270’s rotating mechanism 4 with DAVID’s robot 194, with reasonable expectation of rotating a target object (e.g., model 200). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. CHEN-270’s rotating mechanism 4 and DAVID’s robot 194 both serve to hold a target object and rotate it, thus their substitution would yield predictable results. Moreover, DAVID’s robot 194 would provide the benefit of raising and lowering the target object (e.g., model 200) without worker’s exposure to the resin (as explained above).
Regarding claim 20, the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.) teaches the apparatus of claim 15. The combination teaches wherein said object agitator comprises a rotor (as explained above, each rotary joint has a drive that causes it to rotate).
Regarding claim 29, the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.) teaches the apparatus of claim 15. The combination teaches wherein said object extends downwardly from said carrier platform (see CHEN-270 at fig. 1-5, model 200 extends downwardly from carrier 100).

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.), as applied to claim 15, in further view of CHEN-056 (US Patent 8404056).
Regarding claim 16, the combination of CHEN-270 and DAVID (evidenced by Additive Mfg.
The combination does not explicitly teach: “a controller operatively associated with said valve, said agitator drive, and said elevator drive, and said controller optionally operatively associated with said pump.”
CHEN-056 teaches a sonication cleaning apparatus (abstract, fig. 1-4), just like the present application; thus CHEN-056 is analogous. CHEN-056 teaches a controller (e.g., controller 116) connected to flow control elements (col. 4 line 45-53), which can be valve(s) and pump(s) (col. 3 line 20-33). CHEN-056 also teaches that disk holder 106 has an actuator (i.e., “drive”) that’s also electronically controlled (col. 3 line 1-4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270 and DAVID to incorporate a controller operatively associated with valve(s), pump(s), and drive(s) (as taught by CHEN-056), with reasonable expectation of exercising electronic control over those components, for several reasons. First, automation is considered obvious, see MPEP § 2144.04.III., and the combination already teaches using valve(s), pump(s) and drive(s) to clean a target object. Second, it’s well known in the art to connect a controller to various components (e.g., valve(s), pump(s), drive(s)) of a cleaning apparatus to exercise electronic control over those components (see CHEN-056). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 21, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a liquid agitator operatively associated with said wash vessel and optionally operatively associated with said controller,” wherein the term “liquid agitator” is interpreted under 112(f) to require the structure(s) of a sonicator. See “Claim Interpretation” Section above.
DAVID teaches a sonicator (ultrasonic oscillator 280, fig. 10, 24, 25) operatively associated with said wash vessel (associated with container 100, fig. 10, 24, 25). DAVID teaches that the ultrasound generated by ultrasonic oscillator 280 helps detach contamination from the workpiece (see para. 0311). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a sonicator operatively associated with said wash vessel (as taught by DAVID), with reasonable expectation of detaching contamination from the target object (e.g., model 200), for several reasons. First, DAVID teaches that the ultrasound generated by ultrasonic oscillator 280 helps detach contamination from the workpiece ID. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a sonicator. Second, it’s well known in the cleaning art to use a sonicator to clean a target object; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a sonicator as incorporated would perform the same function as before (e.g., detach contamination), thus yielding predictable results.

Claims 17, 31-32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-270, in view of DAVID, CHEN-056 and SWART (US PGPUB 20020159917) and as evidenced by Additive Mfg.
Regarding claim 17, CHEN-270 teaches an apparatus (apparatus 10, fig. 1-5) for washing residual resin from the surface of an object produced by 3D printing, which is also called additive manufacturing (as explained above).
As explained above, the preamble is non-limiting because the phrase “useful for washing residual resin from the surface of an object produced by stereolithography” only recites the purpose of intended use of the claimed invention, and the body of claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). 
Moreover, the preamble of claim 17 recites that the object is made by stereolithography, which is interpreted as a product-by-process limitation that imposes no additional structure on the product (i.e., the recited “object”). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. Here, CHEN-270 teaches the object is produced by additive manufacturing (see para. 0004) and stereolithography is a type of additive manufacturing. See Additive Mfg. at 93 & 97.
As explained above, CHEN-270’s apparatus (fig. 1-5) comprises:
a carrier platform (carrier 100) with said object (model 200) adhered thereto; 
a wash vessel (case body 1);
a reservoir (liquid container 5) positioned below said wash vessel; 
a drain line (outlet 12) connecting said wash vessel to said reservoir, said drain line having a valve (valve 3) operatively associated with said drain line; 
a fill line (circulation pipe 81) connecting said reservoir to said wash vessel, said fill line having a pump (pump 82) operatively associated with said fill line; 

CHEN-270’s wash vessel (case body 1) is structurally fully capable of receiving said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform. For example, CHEN-270 teaches inserting model 200 into receiving space 13 of case body 1 (see fig. 1-5, para. 0022). 
Moreover, the phrase “said object adhered to said carrier platform that has been transferred from an additive manufacturing apparatus where said object was produced on said carrier platform” is interpreted as intended use, because it’s directed to how the object and the carrier platform are used without imposing any structural limitation on them. Nonetheless, a person having ordinary skill in the art would reasonably expect that, in CHEN-270, the model is produced on the carrier platform at an additive manufacturing apparatus and then transferred to the cleaning apparatus for cleaning. For example, CHEN-270 teaches that the model is subject to cleaning after being manufactured (see para. 0005) at an additive manufacturing apparatus (see para. 0004), and it’s conventional in the additive manufacturing art to produce an object on a carrier platform. See Additive Mfg. at 26-27. Indeed, CHEN-270 teaches that the model is already fixed on the carrier platform before the model is inserted into the cleaning apparatus (fig. 1, abstract, para. 0019, claims 1-13).
CHEN-270’s reservoir (liquid container 5) is structurally fully capable of containing at least sufficient wash liquid to fill said wash vessel (case body 1). For example, liquid container 5 and case body 1 have the same or similar volume (see fig. 4-5) and CHEN-270 already teaches supplying enough cleaning liquid to fill up case body 1 (see fig. 3, para. 0028).
CHEN-270 does not explicitly teach: 
“an elevator operatively associated with said agitator and configured to lower said carrier platform into said wash vessel, said elevator having an elevator drive operatively associated with said elevator”;
“a controller operatively associated with said valve, said agitator drive, and said elevator drive, and said controller optionally operatively associated with said pump”; 
“an identifier reader operatively associated with said controller, and configured to receive information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered.”
As explained above, DAVID teaches an apparatus for washing an object, the apparatus comprising: a wash vessel (container 100) configured to receive an object (workpiece 196); an object agitator (one or more of the rotary joints 202 of robot 194 that rotate workpiece 196) on which the object is mounted (see fig. 6, para. 0127-32), said object agitator having an agitator drive operatively associated therewith (each rotary joint has a drive that causes it to rotate); and an elevator (one or more of the rotary joints 202 of robot 194 that raise and lower workpiece 196) operatively associated with said agitator (the rotary joints work together) and configured to lower the object into said wash vessel (workpiece 196 introduced into interior 112 of container 100), said elevator having an elevator drive operatively associated with said elevator (each rotary joint has a drive that causes it to rotate).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify CHEN-270 to incorporate a robot (as taught by DAVID), with reasonable expectation of raising and lowering a target object (e.g., model 200). Alternatively, it would’ve been obvious to one of ordinary skill in the art to substitute CHEN-270’s rotating mechanism 4 with DAVID’s robot 194, with reasonable expectation of rotating the target object (e.g., model 200).
As explained above, CHEN-056 teaches a sonication cleaning apparatus having a controller (e.g., controller 116) connected to flow control elements (col. 4 line 45-53), which can 
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270 and DAVID to incorporate a controller operatively associated with valve(s), pump(s), and drive(s) (as taught by CHEN-056), with reasonable expectation of exercising electronic control over those components.
The combination of CHEN-270, DAVID, and CHEN-056 does not explicitly teach: “an identifier reader operatively associated with said controller, and configured to receive information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each object is adhered.”
SWART teaches a sonication cleaning apparatus (system 1, fig. 1-8, claims 1-88), just like the present application; thus SWART is analogous. SWART teaches an identifier reader (bar code reader, para. 0064) operatively associated with the cleaning apparatus’s controller (control apparatus includes the bar code reader, para. 0064). SWART teaches using the bar code reader to read a bar code on an object or a rack of objects (para. 0064)—the bar code containing details about cleaning cycles to run for that object or rack—so that the control apparatus can determine which cycle to run for a particular object or rack (para. 0064). Moreover, the rack is a framework for the objects (see para. 0057, 0065, “a rack containing the object”; para. 0064, “rack of objects”). Because CHEN-270’s carrier platform is also a framework for an object, it’s similar and analogous to SWART’s rack.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID, and CHEN-056 to place a unique identifier (e.g., bar code) on the carrier platform and incorporate an 
First, it’s well known in the art to place a bar code on a rack (see SWART)—which is a framework similar and analogous to CHEN-270’s carrier platform—so that information in the bar code can be read by a bar code reader and used by the control apparatus to determine which cycle to run for that particular rack. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR, 550 U.S. at 415-421; MPEP § 2143, C. Here, placing the bar code on the carrier platform would improve the cleaning apparatus (as taught by the combination of CHEN-270, DAVID and CHEN-056) in the same way—e.g., information in the bar code can be read by a bar code reader and used by the control apparatus to determine which cycle to run for that particular carrier platform; thus, placing the bar code on the carrier platform would be considered obvious.
Second, it’s well known in the art that a cleaning apparatus can have a bar code reader, operatively associated with the controller, to read that bar code (see SWART); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the identifier reader as incorporated would perform the same function as before (e.g., inputting data), thus yielding predictable results.
In the resulting combination of CHEN-270, DAVID, CHEN-056 and SWART, the identifier reader is structurally fully capable of receiving information from each object to be washed as identified by a unique identifier associated with each carrier platform to which each 
Regarding claim 31, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17. The combination teaches wherein said object agitator comprises a rotor (as explained above, each rotary joint has a drive that causes it to rotate).
Regarding claim 32, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a liquid agitator operatively associated with said wash vessel and optionally operatively associated with said controller,” wherein the term “liquid agitator” is interpreted under 112(f) to require the structure(s) of a sonicator. See “Claim Interpretation” Section above.
As explained above, DAVID teaches a sonicator (ultrasonic oscillator 280) operatively associated with said wash vessel (associated with container 100), and the ultrasound generated by ultrasonic oscillator 280 helps detach contamination from the workpiece (see para. 0311). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a sonicator operatively associated with said wash vessel, with reasonable expectation of detaching contamination from the target object (e.g., model 200).
Regarding claim 37, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17. The combination teaches wherein said object extends downwardly from said carrier platform (see CHEN-270 at fig. 1-5, model 200 extends downwardly from carrier 100).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.), as applied to claim 16, in further view of GRAY (US PGPUB 20070204480).
Regarding claim 22, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a fill sensor operatively associated with said wash vessel and optionally operatively associated with said controller.”
GRAY teaches a cleaning apparatus with a wash vessel and a reservoir, just like the present application; thus GRAY is analogous. GRAY teaches a fill sensor operatively associated with the wash vessel (level sensor 32 in cleaning chamber 12, para. 0077, fig. 1).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a fill sensor operatively associated with the wash vessel (as taught by GRAY), with reasonable expectation of supplying the proper amount of liquid. It’s well known in the cleaning art that a cleaning apparatus can include a level sensor for determining when to stop supplying a liquid to a tank (see GRAY at para. 0077). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the fill sensor as incorporated would perform the same function as before (e.g., determine liquid level), yielding predictable results.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.), as applied to claim 16, in further view of EVANS (US Patent 5248456).
Regarding claim 23, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a docking line connected to said reservoir, said docking line having a docking valve operatively associated with said docking line, said docking valve also operatively associated with said controller; and/or a distillation apparatus operatively connected to said reservoir, optionally with said distillation apparatus operatively connected to said controller.”
EVANS teaches a sonication cleaning apparatus, just like the present application; thus EVANS is analogous. EVANS teaches a reservoir (tank 84, fig. 3b) and a distillation apparatus operatively connected to said reservoir (still 83 connected to tank 84, fig. 3b). EVANS also teaches a docking line connected to said reservoir (pipe 89c connected to tank 84, fig. 3b), said docking line having a docking valve operatively associated with said docking line (valve 88b connected to pipe 89c and tank 84, fig. 3b).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a distillation apparatus operatively connected to said reservoir and/or a docking line connected to said reservoir (as taught by EVANS), with reasonable expectation of clean and reuse the cleaning liquid. First, because the distillation apparatus allows the cleaning liquid to be cleaned and recirculated (EVANS at col. 12 line 38-55), a person having ordinary skill in the art would’ve been motivated to incorporate such a distillation apparatus (and any See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the distillation apparatus (and related docking line and docking valve) as incorporated would perform the same function as before (e.g., clean and reuse the cleaning liquid), thus yielding predictable results.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.), as applied to claim 16, in further view of WINTERS (US Patent 4353381).
Regarding claim 24, the combination of CHEN-270, DAVID and CHEN-056 (evidenced by Additive Mfg.) teaches the apparatus of claim 16.
The combination does not explicitly teach: “a pneumatic pressure supply operatively associated with said reservoir, with said reservoir and said drain line configured to fill said wash vessel with wash liquid through said drain line when said pneumatic pressure supply is activated.”
WINTERS teaches a cleaning apparatus (see fig. 1, 2, 7, 9, 10) comprising a wash vessel (parts section 30), a reservoir (fluid reservoir section 32) below the wash vessel, a drain line (pipe member 188) connecting the wash vessel to the reservoir, just like the present application. Thus WINTERS is analogous. WINTERS teaches a pneumatic pressure supply (compressor 174, 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CHEN-270, DAVID and CHEN-056 to incorporate a pneumatic pressure supply operatively associated with said reservoir (as taught by WINTERS), with reasonable expectation of supplying liquid from the reservoir to the wash vessel. It’s well known in the cleaning art to use a pneumatic pressure supply to force out liquid from a reservoir (see WINTERS at col. 5 line 34-41, pressurized air forces cleaning fluid upwardly). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a pneumatic pressure supply as incorporated would perform the same function as before (e.g., supplying liquid), yielding predictable results.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute CHEN-270’s pump with WINTERS’s pneumatic pressure supply, with reasonable expectation of supplying liquid from the reservoir to the wash vessel. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, WINTERS’s pneumatic pressure supply and CHEN-270’s pump perform the same function of supplying a liquid, and the substitution would yield predictable results.
In the resulting combination of CHEN-270, DAVID, CHEN-056 and WINTERS, the reservoir and the drain line are structurally fully capable of filling the wash vessel with wash 
Regarding claim 25, the combination of CHEN-270, DAVID, CHEN-056 and WINTERS (evidenced by Additive Mfg.) teaches the apparatus of claim 24. WINTERS teaches an exhaust valve operatively associated with the reservoir (valve 186 connected with fluid reservoir section 32, fig. 7, col. 5 line 34-41), wherein the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see col. 5 line 34-41).
In the combination of CHEN-270, DAVID, CHEN-056 and WINTERS, the exhaust valve is structurally fully capable of being open to the atmosphere during draining of wash liquid from said wash vessel to said reservoir, and being closed to the atmosphere during filling of said wash vessel with wash liquid from said reservoir. As explained above, the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see WINTERS at col. 5 line 34-41). Specifically, the exhaust valve (valve 186) controls the communication of the reservoir (fluid reservoir section 32) with surrounding atmosphere (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2). When the exhaust valve (valve 186) is closed and the pneumatic pressure supply (compressor 174) is activated to supply pressurized air to the reservoir (fluid reservoir section 32), wash liquid (cleaning fluid 44) inside the reservoir is forced upwardly to the wash vessel (parts section 30) (see col. 5 line 34-41, col. 6 lines 14-16, 27-37). When the exhaust valve (valve 186) is open, pressure inside the reservoir (fluid reservoir section 32) returns to .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.), as applied to claim 17, in further view of GRAY (US PGPUB 20070204480).
Regarding claim 33, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a fill sensor operatively associated with said wash vessel and optionally operatively associated with said controller.”
As explained above, GRAY teaches a cleaning apparatus with a wash vessel and a reservoir, and a fill sensor operatively associated with the wash vessel (level sensor 32 in cleaning chamber 12). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a fill sensor operatively associated with the wash vessel (as taught by GRAY), with reasonable expectation of supplying the proper amount of liquid.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.), as applied to claim 17, in further view of EVANS (US Patent 5248456).
Regarding claim 34, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a docking line connected to said reservoir, said docking line having a docking valve operatively associated with said docking line, said 
As explained above, EVANS teaches a sonication cleaning apparatus comprising a reservoir (tank 84, fig. 3b); a distillation apparatus operatively connected to said reservoir (still 83 connected to tank 84, fig. 3b); a docking line connected to said reservoir (pipe 89c connected to tank 84, fig. 3b), said docking line having a docking valve operatively associated with said docking line (valve 88b connected to pipe 89c and tank 84, fig. 3b). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a distillation apparatus operatively connected to said reservoir and/or a docking line connected to said reservoir, with reasonable expectation of clean and reuse the cleaning liquid.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.), as applied to claim 17, in further view of WINTERS (US Patent 4353381).
Regarding claim 35, the combination of CHEN-270, DAVID, CHEN-056 and SWART (evidenced by Additive Mfg.) teaches the apparatus of claim 17.
The combination does not explicitly teach: “a pneumatic pressure supply operatively associated with said reservoir, with said reservoir and said drain line configured to fill said wash vessel with wash liquid through said drain line when said pneumatic pressure supply is activated.”
As explained above, WINTERS teaches a cleaning apparatus (see fig. 1, 2, 7, 9, 10) comprising a wash vessel (parts section 30), a reservoir (fluid reservoir section 32) below the 
As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a pneumatic pressure supply operatively associated with said reservoir (as taught by WINTERS), with reasonable expectation of supplying liquid from the reservoir to the wash vessel. Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute CHEN-270’s pump with WINTERS’s pneumatic pressure supply, with reasonable expectation of supplying liquid from the reservoir to the wash vessel.
In the resulting combination of CHEN-270, DAVID, CHEN-056, SWART, and WINTERS, the reservoir and the drain line are structurally fully capable of filling the wash vessel with wash liquid through the drain line when the pneumatic pressure supply is activated. As explained above, the reservoir holds the wash liquid, and the drain line provides fluid communication between the reservoir and the wash vessel (see CHEN-270 at fig. 1-5). Thus, when the pneumatic pressure supply is activated to increase the pressure inside the reservoir, wash liquid in the reservoir would be forced to flow from the reservoir to the wash vessel via the drain line.
Regarding claim 36, the combination of CHEN-270, DAVID, CHEN-056, SWART, and WINTERS (evidenced by Additive Mfg.
In the combination of CHEN-270, DAVID, CHEN-056, SWART, and WINTERS, the exhaust valve is structurally fully capable of being open to the atmosphere during draining of wash liquid from said wash vessel to said reservoir, and being closed to the atmosphere during filling of said wash vessel with wash liquid from said reservoir. As explained above, the exhaust valve and the pneumatic pressure supply regulate the pressure inside the reservoir (see WINTERS at col. 5 line 34-41). Specifically, the exhaust valve (valve 186) controls the communication of the reservoir (fluid reservoir section 32) with surrounding atmosphere (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2). When the exhaust valve (valve 186) is closed and the pneumatic pressure supply (compressor 174) is activated to supply pressurized air to the reservoir (fluid reservoir section 32), wash liquid (cleaning fluid 44) inside the reservoir is forced upwardly to the wash vessel (parts section 30) (see col. 5 line 34-41, col. 6 lines 14-16, 27-37). When the exhaust valve (valve 186) is open, pressure inside the reservoir (fluid reservoir section 32) returns to atmospheric pressure and wash liquid (cleaning fluid 44) flows back into the reservoir under gravity flow (see col. 5 line 38-41, col. 6 line 63 to col. 7 line 2).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20020161460 to NOGUCHI (teaching a RFID system for inputting ID data and selecting cleaning program);
US PGPUB 20020092547 to YOU (teaching an electronically-controlled pneumatic pressure supply for forcing cleaning liquid from reservoir to wash vessel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714